208 F.2d 799
Bertrand J. CHAROULEAU, Appellant,v.UNITED STATES of America, Appellee.
No. 14686.
United States Court of Appeals Fifth Circuit.
January 12, 1954.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
Bertrand J. Charouleau, in pro. per.
Richard C. Baldwin, Asst. U. S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RIVES, Circuit Judges.
PER CURIAM.


1
Affirmed on authority of Beland v. U. S., 5 Cir., 128 F.2d 795, 797; Gryger v. Burke, 334 U.S. 728, 732, 68 S. Ct. 1256, 92 L. Ed. 1683, and cases there cited.